                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Contreras & Metelska, P.A.,
                                                    Civil No. 19-cv-0915 (MJD/HB)
                     Plaintiff,

v.
                                                       ORDER ON REPORT
Executive Office for Immigration Review              AND RECOMMENDATION
and U.S. Department of Justice,

                     Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation [Docket No. 22] is ADOPTED;

       2.     Defendants’ Motion to Dismiss Count I regarding Plaintiff’s January 21,
              2019 FOIA request is GRANTED, and Count I is DISMISSED
              WITHOUT PREJUDICE; and

       3.     Defendants’ Motion to Dismiss Count II regarding Plaintiff’s March 4,
              2019 FOIA request is DENIED.




Dated: October 17, 2019                  s/ Michael J. Davis
                                         MICHAEL J. DAVIS
                                         United States District Judge
